DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-12, 14-19 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 03/30/2021 have been fully considered. 
Applicant argues (pp 7-11) that amendment to the independent claims overcome the prior art rejection.  In response to the argument, the Examiner respectfully agrees.  An updated search was conducted and a new art was found to read on the amendment to the claim:  US PGPub 2021/0117150 (priority date 05/07/2018) (Hussain).   A new art was discovered to read on the limitation “wherein the neighboring node does not have a backup energy storage device” and “determining by the powered node one or more neighboring nodes that do not have a backup energy storage device”: US PGPub 2016/0021013 (Vasseur).
Please see updated rejection below in view of US PGPub 2018/0089014 (Smith),  US Patent 5,710,885 (Bondi), US PGPub 2016/0021013 (Vasseur) and US PGPub 2021/0117150 (priority date 05/07/2018) (Hussain).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0089014 (Smith) in view of US Patent 5,710,885 (Bondi) further in view of US PGPub 2016/0021013 (Vasseur) more in view of US PGPub 2021/0117150 (priority date 05/07/2018) (Hussain).

Regarding Claim 1:
Smith teaches A computer implemented method for reporting power down events in mesh nodes without a backup energy storage device comprising (Fig 1, Communication system 100, [0029] ln 4-8, 12-14.  Failure information can be preserved.  Failure information can include a failure state (e.g., node failure, power outage, etc.), [0045] ln 1-5):

and sending, by the powered node, a message toward a head end server indicating a power down event of the neighboring node (Network device 40-3 could send its watchdog messages to a monitor that is not co-located such as, for example, network device 40 in network 10, [0047] ln 10-12.  Fig 10, Network devices 60-1 through 60-N may be configured as routers for receiving and forwarding heartbeat messages 39 from nodes in the subnets toward a gateway 55 (or other suitable network device) in communication system 100, [0114] ln 16-20).  This shows that the power down information is forwarded to a headend device.
Smith teaches on receiving and sending heartbeats ([0114]) but is silent on pinging the neighboring node when a heartbeat is not heard within a predefined time period.
Bondi teaches, in the same field of endeavor, a method for monitoring nodes in a network having at least one network management station and a plurality of managed nodes is provided, Col 3 ln 31-33.
Bondi also teaches pinging the neighboring node when a heartbeat is not heard within a predefined time period (Once the polling messages are sent and unacknowledged polls are recorded, the network management station then determines if a node has failed. That is, once the polling messages are sent and the unacknowledged poll table is updated, the method verifies whether an acknowledgement is received from each of the nodes within a predetermined timeout period, Col 3 ln 48-54);

in response to failing to receive the response, determining a number of communication failures that are acceptable for the neighboring node before a true failure is declared (The scheduled timeout may be set to a fixed, predetermined period of time between each ping. Preferably, the scheduled timeout between pings varies depending upon the ping count, Col 6 ln 29-32);
continue pinging the neighboring node until the neighboring node responds or until the acceptable number of communication failures has been reached (In this configuration, the network management station can send out polling messages to a plurality of nodes concurrently and determine if each of the plurality of nodes has failed after a predetermined number of polling messages have been sent to each node, Col 4 ln 9-13),
determining the neighboring node has experienced a power down event when the acceptable number of communication failures has been reached and the neighboring node has failed to respond (The network management station determines if a node has failed by determining if a polling message count has reached a predetermined number, and if a timeout period for a particular polling message count has expired.  If these events are determined to have occurred then the node is determined to have failed, Col 4 ln 14-19).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Smith per Bondi, so as to include pinging the neighboring node when a heartbeat is not heard within a predefined time period.  It 
Smith (as modified by Bondi) teaches on preserving failure information (node failure, power outage) associated with a node after a reporting time interval for the node expires (see Smith [0045]) but does not teach wherein the neighboring node does not have a backup energy storage device.  
Vasseur teaches, in the same field of endeavor, on monitoring operational properties of the device, in response to detecting the power outage event, Abstract ln 1-4.
Vasseur also teaches wherein the neighboring node does not have a backup energy storage device ([0054] the various nodes/devices 200 may have varying backup power capabilities. For example, some of nodes/devices 200 may be equipped with ultra-capacitors that provide backup power for only a very limited amount of time.  In further cases, a node may not even have a backup power supply at all).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Smith (as modified by Bondi) by modifying Smith per Vasseur, so as to include the wherein the neighboring node does not have a backup energy storage device.   It would have been advantageous to include these details as discussed above as this would have allowed the combined system to be aware of a possible future outage based on the level of power at which the node currently is operating.  See Vasseur, 
Smith (as modified by Bondi & Vasseur) teaches determining if a node has failed by determining if a polling message count has reached a predetermined number (See Bondi, Col 4 ln 14-19) but does not teach wherein the acceptable number of communications failures is a preconfigured number specific to the neighboring node based on historic response times of the neighboring node.
Hussain teaches, in the same field of endeavor, data processing system can determine an operational status of the agent service based on the response metrics and on a time elapsed since the transmission of the ping request, Abstract.
Hussain also teaches wherein the acceptable number of communications failures is a preconfigured number specific to the neighboring node based on historic response times of the neighboring node ([0069] The probe monitor component 142 can determine that the elapsed time since transmission is greater than or equal to the predefined time period, without having received the ping response from the agent service 106.  Responsive to this determination, the probe monitor component 142 can generate response metrics for the ping request indicating that the agent service 106 failed to respond. [0073] The aggregate response metric can also be determined by the status evaluator component 144 based on the response metrics for the plurality of responses generated by the agent service 106 responsive to the plurality of ping requests. The status evaluator component 144 can compare the aggregate response metric to a threshold response metric. The threshold response metric can represent the response metric at which the 
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Smith (as modified by Bondi & Vasseur) by modifying Bondi per Hussain to include wherein the acceptable number of communications failures is a preconfigured number specific to the neighboring node based on historic response times of the neighboring node.  It would have been advantageous to include these details as discussed above, as it would have allowed the combined system to determine immediately if a particular node has failed or is still responsive based on the predetermined (historic) threshold response metric.  See Hussain, [0073] “The threshold response metric can represent the response metric at which the agent service 106 is considered to be unresponsive or responsive”.

Regarding Claims 2, 10, 17:
Smith (as modified by Bondi & Vasseur & Hussain) teaches the inventions of Claims 1, 9, 16 as described.
Smith teaches on preserving failure information (node failure, power outage) associated with a node after a reporting time interval for the node expires ([0045]) but does not teach on determining by the powered node one or more neighboring nodes that do not have a backup energy storage device.
Vasseur teaches determining by the powered node one or more neighboring nodes that do not have a backup energy storage device ([0051] nodes may monitor the level of congestion of their shared links and/or their respective backup power supplies, to dynamically determine 
The motivation to modify Smith per Vasseur is the same as for Claim 1.

Regarding Claims 3, 11, 18:
Smith (as modified by Bondi & Vasseur & Hussain) teaches the inventions of Claims 1, 9, 16 as described.
Smith teaches monitoring the network, by the powered node for a disturbance on the network (Device monitoring module 43 can also update a shadow filter 44, to preserve failure information associated with a node after a reporting time interval for the node expires. Failure information can include a failure state (e.g., node failure, power outage, etc.), [0045] ln 1-5.  Fig 10, Heartbeat messages 37 can include heartbeat messages 39 from nodes in the subnets in addition to heartbeat messages from network devices 60-1 through 60-N, which are monitoring the nodes in the subnets. Gateway 55 can receive heartbeat messages 37 and provide the messages to health monitoring engine 85, [0114] ln 20-24).
Smith (as modified by Vasseur & Hussain) teaches on receiving and sending heartbeats (see Smith [0114]) but is silent on pinging the neighboring node when a disturbance is detected.  
Bondi teaches pinging the neighboring node when a disturbance is detected (Instances may occur when the ping is not received by the node, or the node is busy performing another task when the ping is sent. Thus, to verify that a node has actually failed, the network manager sends out a sequence of M pings, where M is an arbitrary but preferably a fixed number, such as four, Col 2 ln 30-35).


Regarding Claims 4, 12, 19:
Smith (as modified by Bondi & Vasseur & Hussain) teaches the inventions of Claims 3, 11, 18 as described.
Smith teaches 	wherein a disturbance is one of an indication of a power failure from a node on the network or a failure to receive an expected acknowledgement from a node on the network (Device monitoring module 43 can also update a shadow filter 44, to preserve failure information associated with a node after a reporting time interval for the node expires. Failure information can include a failure state (e.g., node failure, power outage, etc.), [0045] ln 1-5.  HME 85 can determine a threshold of missing heartbeats that constitutes a resiliency risk.  If subsequent heartbeat messages do not arrive within the expected time (e.g., according to reference template 81), the resilience threshold may be acted upon, [0121] ln 1-2 and next page, ln 4-8).

Regarding Claim 6, 14:
Smith (as modified by Bondi & Vasseur & Hussain) teaches the inventions of Claims 5, 13 as described.
Smith teaches wherein the indication of whether a node has a power supply (The reference template can indicate certain information related to a node that should be reported in the heartbeat messages (temperature, resource utilization, power utilization/battery life/use, [0129] ln 4-7),

is maintained by the powered node in a table of neighboring nodes (When devices fail or network outages occur in communication system 100, these failures can be indicated in the network health report.  IoT framework actor 240 can observe these indications and perform queries to determine more detailed information about the location and frequency of the failures, [0053] ln 3-8.  For example, network device 20-3 can produce a health status report for monitored nodes 30-1 through 30-M, and possibly network device 20-3 itself, [0054] 2nd page, ln 4-6).

Regarding Claim 7:
Smith (as modified by Bondi & Vasseur & Hussain) teaches the invention of Claims 5 as described.
Smith teaches 	wherein the acceptable number of communication failures for a node is based on previous response times for the node (ML analysis engine 82 can measure differences between the actual characteristics of heartbeat messages from a node and the expected properties of the heartbeat messages that are provided in the data model description. These characteristics can include heartbeat message arrival times, latencies and anomalies due to work patterns, times of day, site specific patterns, etc, [0118] ln 7-14.   The difference between the expected and 

Regarding Claims 8, 15:
Smith (as modified by Bondi & Vasseur & Hussain) teaches the inventions of Claims 1, 9 as described.
Smith teaches wherein the powered node is one of an Internet of Things device, a Bluetooth device, or an Industrial Internet of Things device (Physical and virtual objects may be provisioned in control and automation networks (Industrial Networks), [0024] ln 12-13.  FIG. 10 is another simplified block diagram of communication system 100, with additional components for analyzing watchdog messages to enable detection of intermittent nodes (e.g., poor connectivity, hardware failures, software failures, etc.) in an Internet of Things (IoT) network environment, [0114] ln 1-5.  Bluetooth [0148] ln 9).

Regarding Claim 9:
Smith teaches 	A system for reporting power down events in mesh nodes without a backup energy storage device, comprising (Fig 1, Communication system 100, [0029] ln 4-8, 12-14.  Failure information can be preserved.  Failure information can include a failure state (e.g., node failure, power outage, etc.), [0045] ln 1-5):
a plurality of devices, wherein each device comprises (Fig 1, Communication system 100, Internet connected nodes (e.g., monitored devices 30-1 through 30-M, network devices 40 and 40-1 through 40-N)):
a) at least one processor (Fig 15, processors 1570 & 1580);

and c) at least one storage device storing processor-executable instructions which, when executed by the at least one processor, perform a method including (Fig 15, processors 1570 & 1580, Data Storage 1528 (storing instructions CODE 1530), Data storage device 1528 may store code 1530, which may be executed by processors 1570 and/or 1580, [0143]):
listening, by a powered node in a network, for a heartbeat of a neighboring node (Fig 10, Heartbeat messages 37 can include heartbeat messages 39 from nodes in the subnets in addition to heartbeat messages from network devices 60-1 through 60-N, which are monitoring the nodes in the subnets. Gateway 55 can receive heartbeat messages 37 and provide the messages to health monitoring engine 85, [0114] ln 20-24),
and sending, by the powered node, a message toward a head end server indicating a power down event of the neighboring node (Network device 40-3 could send its watchdog messages to a monitor that is not co-located such as, for example, network device 40 in network 10, [0047] ln 10-12.  Fig 10, Network devices 60-1 through 60-N may be configured as routers for receiving and forwarding heartbeat messages 39 from nodes in the subnets toward a gateway 55 (or other suitable network device) in communication system 100, [0114] ln 16-20).  This shows that the power down information is forwarded to a headend device).
Smith teaches on receiving and sending heartbeats ([0114]) but does not teach on pinging the neighboring node when a heartbeat is not heard within a predefined time period.
Bondi teaches pinging the neighboring node when a heartbeat is not heard within a predefined time period (Once the polling messages are sent and unacknowledged polls are recorded, the network management station then determines if a node has failed. That is, once the polling messages are sent and the unacknowledged poll table is updated, the method verifies 
failing to receive a response to the ping from the neighboring node (If an acknowledgement is not received, another polling message is sent and the network management station determines if the polling message has been acknowledged within a predetermined timeout period, Col 3 ln 54-58);
in response to failing to receive the response, determining a number of communication failures that are acceptable for the neighboring node before a true failure is declared (The scheduled timeout may be set to a fixed, predetermined period of time between each ping. Preferably, the scheduled timeout between pings varies depending upon the ping count, Col 6 ln 29-32);
continue pinging the neighboring node until the neighboring node responds or until the acceptable number of communication failures has been reached (In this configuration, the network management station can send out polling messages to a plurality of nodes concurrently and determine if each of the plurality of nodes has failed after a predetermined number of polling messages have been sent to each node, Col 4 ln 9-13);
determining the neighboring node has experienced a power down event when the acceptable number of communication failures has been reached and the neighboring node has failed to respond (The network management station determines if a node has failed by determining if a polling message count has reached a predetermined number, and if a timeout period for a particular polling message count has expired.  If these events are determined to have occurred then the node is determined to have failed, Col 4 ln 14-19).
The motivation to modify Smith per Bondi is the same as for Claim 1.

Vasseur teaches wherein the neighboring node does not have a backup energy storage device ([0054] the various nodes/devices 200 may have varying backup power capabilities. For example, some of nodes/devices 200 may be equipped with ultra-capacitors that provide backup power for only a very limited amount of time.  In further cases, a node may not even have a backup power supply at all).
The motivation to modify Smith (as modified by Bondi) per Vasseur is the same as for Claim 1.
Smith (as modified by Bondi & Vasseur) teaches determining if a node has failed by determining if a polling message count has reached a predetermined number (see Bondi Col 4 ln 14-19) but does not teach wherein the acceptable number of communications failures is a preconfigured number specific to the neighboring node based on historic response times of the neighboring node.
Hussain teaches wherein the acceptable number of communications failures is a preconfigured number specific to the neighboring node based on historic response times of the neighboring node ([0073] The aggregate response metric can also be determined by the status evaluator component 144 based on the response metrics for the plurality of responses generated by the agent service 106 responsive to the plurality of ping requests. The aggregate response metric can include an average response time or an error rate of the agent service 106, among others, or a combination thereof. The status evaluator component 144 can compare the aggregate 
The motivation to modify Smith (as modified by Bondi & Vasseur) per Hussain is the same as for Claim 1.

Regarding Claim 16:
Smith teaches 	A non-transitory computer readable medium for storing computer instructions that, when executed by at least one processor causes the at least one processor to perform a method for reporting power down events in mesh nodes without a backup energy storage device, comprising (Fig 15, processors 1570 & 1580, Data Storage 1528 (storing instructions CODE 1530), Data storage device 1528 may store code 1530, which may be executed by processors 1570 and/or 1580, [0143]):
listening, by a powered node in a network, for a heartbeat of a neighboring node (Fig 10, Heartbeat messages 37 can include heartbeat messages 39 from nodes in the subnets in addition to heartbeat messages from network devices 60-1 through 60-N, which are monitoring the nodes in the subnets. Gateway 55 can receive heartbeat messages 37 and provide the messages to health monitoring engine 85, [0114] ln 20-24),
and sending, by the powered node, a message toward a head end server indicating a power down event of the neighboring node (Network device 40-3 could send its watchdog messages to a monitor that is not co-located such as, for example, network device 40 in network 10, [0047] ln 10-12.  Fig 10, Network devices 60-1 through 60-N may be configured as routers for receiving and forwarding heartbeat messages 39 from nodes in the subnets toward a gateway 
Smith teaches on receiving and sending heartbeats ([0114]) but does not teach on pinging the neighboring node when a heartbeat is not heard within a predefined time period.
Bondi teaches pinging the neighboring node when a heartbeat is not heard within a predefined time period (Once the polling messages are sent and unacknowledged polls are recorded, the network management station then determines if a node has failed. That is, once the polling messages are sent and the unacknowledged poll table is updated, the method verifies whether an acknowledgement is received from each of the nodes within a predetermined timeout period, Col 3 ln 48-54);
failing to receive a response to the ping from the neighboring node (If an acknowledgement is not received, another polling message is sent and the network management station determines if the polling message has been acknowledged within a predetermined timeout period, Col 3 ln 54-58);
in response to failing to receive the response, determining a number of communication failures that are acceptable for the neighboring node before a true failure is declared (The scheduled timeout may be set to a fixed, predetermined period of time between each ping. Preferably, the scheduled timeout between pings varies depending upon the ping count, Col 6 ln 29-32);
continue pinging the neighboring node until the neighboring node responds or until the acceptable number of communication failures has been reached (In this configuration, the network management station can send out polling messages to a plurality of nodes concurrently 
determining the neighboring node has experienced a power down event when the acceptable number of communication failures has been reached and the neighboring node has failed to respond (The network management station determines if a node has failed by determining if a polling message count has reached a predetermined number, and if a timeout period for a particular polling message count has expired.  If these events are determined to have occurred then the node is determined to have failed, Col 4 ln 14-19);
The motivation to modify Smith per Bondi is the same as for Claim 1.
Smith (as modified by Bondi) teaches on preserving failure information (node failure, power outage) associated with a node after a reporting time interval for the node expires (see Smith [0045]) but does not teach wherein the neighboring node does not have a backup energy storage device.
Vasseur teaches wherein the neighboring node does not have a backup energy storage device ([0054] the various nodes/devices 200 may have varying backup power capabilities. For example, some of nodes/devices 200 may be equipped with ultra-capacitors that provide backup power for only a very limited amount of time.  In further cases, a node may not even have a backup power supply at all).
The motivation to modify Smith (as modified by Bondi) per Vasseur is the same as for Claim 1.
Smith (as modified by Bondi & Vasseur) teaches determining if a node has failed by determining if a polling message count has reached a predetermined number (see Bondi Col 4 ln 14-19) but does not teach wherein the acceptable number of communications failures is a 
Hussain teaches wherein the acceptable number of communications failures is a preconfigured number specific to the neighboring node based on historic response times of the neighboring node ([0073] The aggregate response metric can also be determined by the status evaluator component 144 based on the response metrics for the plurality of responses generated by the agent service 106 responsive to the plurality of ping requests. The aggregate response metric can include an average response time or an error rate of the agent service 106, among others, or a combination thereof. The status evaluator component 144 can compare the aggregate response metric to a threshold response metric. The threshold response metric can correspond to or can represent the response metric at which the agent service 106 is considered to be unresponsive or responsive).
The motivation to modify Smith (as modified by Bondi & Vasseur) per Hussain the same as for Claim 1.

Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.J.H/Examiner, Art Unit 2454

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454